Citation Nr: 1335797	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for traumatic brain injury, to include residuals of multiple head traumas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1989 to December 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In the January 2010 rating decision, the RO denied the Veteran entitlement to service connection for traumatic brain injury and an increased rating in excess of 20 percent for a service connected seizure disorder.  In the Veteran's March 2010 notice of disagreement, he asserted that he was entitled to a higher rating of 40 percent based on VA treatment records received within a year of his claim, and requested full consideration for the 40 percent rating.  

During the pendency of this appeal, the RO issued a July 2010 rating decision granting the Veteran an increased rating of 40 percent for the Veteran's service connected seizure disorder based on the additional medical evidence, as requested.  Due to the fact that the Veteran did not list this increased rating claim as one of the issues he wished to appeal on his January 2011 Form 9, the Board considers the July 2010 rating decision as a full grant of benefits sought by the Veteran associated with his seizure disorder and warrants no further appellate action.   

The Board now turns its attention to the sole issue under its jurisdiction, the Veteran's entitlement to service connection for traumatic brain injury.  

The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC), in Washington, DC.  If further action is required, VA will notify the appellant.
 




REMAND

The Veteran must be afforded examinations with medical opinion to determine the nature and etiology of his claimed traumatic brain injury and any residuals therefrom.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   VA has a duty to provide an examination when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 and West Supp. 2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

The record demonstrates that the Veteran has a current history of social and cognitive impairments including increased anger and irritability, depression, impulsivity, losses in attention, and recurrent headaches, which may be attributable to a traumatic brain injury.  

In addition to the current history of social and cognitive impairments, the record demonstrates multiple in service injuries, which may be linked to the Veteran's claimed traumatic brain injury.  In service, the Veteran suffered head trauma in three separate incidents including the following: (1) the Veteran fell off a ledge approximately 15 feet to the ground in December 1990; (2) an unknown assailant struck the Veteran in back of his head in May 1991; and (3) an air compressor lid struck the Veteran's head in April 1992.  

Over the course of the Veteran's treatment history, he has never been evaluated for a traumatic brain injury despite indicators.  The Veteran's therapist made note of such in the Veteran's outpatient progress notes and recommended further evaluation. 

Accordingly, the Board finds sufficient grounds to REMAND the case for the following action:

1. Obtain all pertinent, non-duplicative medical records from the VA Medical Center located in Oklahoma City, Oklahoma (from 2010 to present).

2. Schedule the Veteran for a traumatic brain injury (TBI) examination.  The claims file should be made available for review.  The examination report should reflect that the examiner reviewed the entire claims file. 

Upon a review of the entire claims file and examination of the Veteran, the examiner should respond to the following: 

Is it as least as likely as not (50 percent probability or greater) that the Veteran has TBI?

Is it at least as likely as not (50 percent probability or greater) that (if the Veteran's has TBI) the Veteran's TBI is caused by or is otherwise directly related to an event or injury during military service?  The examiner should address the effects of three incidents resulting in head trauma including: (1) a December 1990 incident when the Veteran fell off a ledge approximately 15 feet to the ground; (2) a May 1991 incident when an unknown assailant struck the Veteran in the back of head; and (3) an April 1992 incident when an air compressor lid struck the Veteran's head. 


3. Schedule the Veteran for a separate VA psychiatric examination.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  

Upon a review of the record and examination of the Veteran, the examiner must evaluate any psychiatric/psychological issues that developed as a result of the Veteran's in service injuries, and should respond to the following question: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disability as the result of his military service?

4. When the requested development has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the July 2010 statement of the case, including any evidence obtained as a result of this remand. 

5. If the service connection claim remains denied, the appellant and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford the Veteran due process.  At this time, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



